Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 12, 2018

                                    No. 04-18-00114-CR

                                      Kristi COLLINS,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 218th Judicial District Court, Wilson County, Texas
                              Trial Court No. 16-09-180-CRW
                       The Honorable Russell Wilson, Judge Presiding


                                       ORDER
       After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on September 26, 2018. See TEX. R. APP. P. 38.6(a). After the brief
was due, Appellant filed a second motion for a thirty-day extension of time to file the brief.
       Appellant’s motion is GRANTED; the brief is due on October 26, 2018.

       Any further motions for extension of time to file Appellant’s brief will be disfavored.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2018.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court